Citation Nr: 1022062	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) prior to February 6, 2007 and greater than 70 percent 
from February 6, 2007.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to January 1971.  Service in the Republic 
of Vietnam is indicated by the record.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The PTSD issue was brought before the Board in June 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

In a February 2010 supplemental statement of the case (SSOC), 
the Veteran was assigned a 70 percent disability rating for 
service-connected PTSD effective February 6, 2007.  After the 
Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a November 2008 VA psychological evaluation, the Veteran 
indicated that he receives Social Security Administration 
(SSA) disability benefits.  There is no indication in the 
record that any attempts have been made to obtain these 
records and, indeed, his SSA records are not currently in the 
claims folder.
 
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Additionally, 
the U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based. See Hayes v. Brown, 9 Vet. App. 
67 (1996). Furthermore, the VCAA emphasizes the need for VA 
to obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the 
circumstances presented here, the RO should request the 
Veteran's SSA medical.

Additionally, the Veteran claims his PTSD renders him 
unemployable.  See the Veteran's January 2007 VA Form 9; see 
also the Veteran's May 2010 Informal Hearing Presentation 
(IHP).  Further, a VA psychiatrist stated in February 2007 
that "In my opinion, [the Veteran] is unemployable due to 
the severity of his PTSD and mental illness."  The issue of 
a total disability rating for compensation based on 
individual unemployability (TDIU) has therefore been raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  Accordingly, the matter should 
additionally be remanded to the RO for readjudication of the 
Veteran's claims for an increased disability rating in excess 
of 50 percent for PTSD prior to February 6, 2007 and 70 
percent from February 6, 2007, to include the issue of TDIU, 
in accordance with the holding in Rice.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from February 2010 to the 
present.



Accordingly, the case is REMANDED for the following action:

1.	The RO should request the SSA to 
provide copies of any records 
pertaining to the Veteran's 
application for SSA disability 
benefits, to include any medical 
records obtained in connection with 
the application.  Any materials 
obtained should be associated with 
the Veteran's VA claims folder.

2.	Obtain the Veteran's medical records 
from the VA Medical Center in Kansas 
City, Missouri from February 2010 to 
the present. All efforts to obtain VA 
records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

3.	The RO should issue a VCAA notice 
letter which satisfies all VCAA 
notice obligations with regard to the 
issue of entitlement to TDIU, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and any other 
applicable legal precedent.

This notice letter should 
specifically apprise the Veteran of 
the evidence and information 
necessary to substantiate his claim 
for TDIU.  Also, the RO should inform 
the Veteran of the division of 
responsibility between him and VA in 
producing or obtaining that evidence 
or information.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event of award 
of the benefit sought, as outlined by 
the Court in Dingess/Hartman.  Id.

4.	The Veteran should be scheduled for 
an appropriate VA examination to 
determine whether his service-
connected disabilities prevent him 
from securing and following 
substantially gainful occupation.

All indicated tests and studies are 
to be performed. Prior to the 
examination, the claims folder must 
be made available for review of the 
case.  A notation to the effect that 
this record review took place should 
be included in the report.

Opinions should be provided based on 
the results of examination, a review 
of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.	Thereafter, the claims for an 
increased disability rating for PTSD 
must be readjudicated by the RO, to 
include the issue of TDIU.  If this 
readjudication does not result in a 
complete grant of all benefits sought 
by the Veteran in connection with 
these claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

[CONTINUED ON THE NEXT PAGE]


The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


